Matter of Kaushal (2017 NY Slip Op 03838)





Matter of Kaushal


2017 NY Slip Op 03838


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of SAMIR KAUSHAL, an Attorney. (Attorney Registration No. 4623294)

Calendar Date: May 8, 2017

Before: Peters, P.J., McCarthy, Egan Jr., Lynch and Rose, JJ.


Samir Kaushal, Atlanta, Georgia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Samir Kaushal was admitted to practice by this Court in 2008 and lists a business address in Atlanta, Georgia with the Office of Court Administration. Kaushal now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Kaushal's application.
Upon reading the affidavit of Kaushal sworn to November 15, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Kaushal is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Peters, P.J., McCarthy, Egan Jr., Lynch and Rose, JJ., concur.
ORDERED that Samir Kaushal's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Samir Kaushal's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Samir Kaushal shall, within 30 days of the date of this decision, [*2]surrender to the Office of Court Administration any Attorney Secure Pass issued to him.